DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and under examination.

Claim Objections
Claim Objections
Claim 1, lines 11-12 recite “the first jaw member and the second jaw member are biased away from each towards the open position.” It would be clearer if this limitation is amended to read “the first jaw member and the second jaw member are biased away from each other towards the open position.” Line 21 recites “a closed position.” It is understood that applicant intended to recite “the closed position,” which is referred back to “a closed position” in line 7. Appropriate correction is required.
Claim 9, lines 11-12 recite “the first jaw member and the second jaw member are biased away from each towards the open position.” It would be clearer if this limitation is amended to read “the first jaw member and the second jaw member are biased away from each other towards the open position.” Appropriate correction is required.
Claim 15, lines 12-13 recite “the first jaw member and the second jaw member are biased away from each towards the open position.” It would be clearer if this limitation is amended to read “the first jaw member and the second jaw member are biased away from each other towards the open position.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a suture capturing mechanism” in claim 1, line 8 and “an actuating mechanism” in claim 1, lines 9-10. “a suture capturing mechanism” in claim 9, line 8 and “an actuating mechanism” in claim 9, lines 9-10. “a suture capturing mechanism” in claim 15, lines 8-9 and “an actuating mechanism” in claim 15, lines 10-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-20 are allowable.
Referring to claim 1, Combrowski et al. (DE 102012100083, which is cited in the IDS filed on June 2, 2022), which is the closest prior art, discloses a suture passing device (Figs. 14-19), comprising: 
a handle (Figs. 14 and 16); 
a shaft 48 (Fig. 17) coupled to the handle, the shaft comprising a sharp distal tip 54 (Fig. 17) that defines a shaft axis, the shaft defining a lumen (Fig. 17 show needle 48 has a lumen for receiving shaft 52); 
a jaw assembly 50, 51 (Figs. 17) housed within the shaft, the jaw assembly comprising a first jaw member 50 and a second jaw member 51, the first jaw member and the second jaw member being movable with respect to each other between a closed position (Fig. 18) and an open position (Fig. 17), the jaw assembly comprising a suture capturing mechanism;
an actuating mechanism (knob 45 as shown in Fig. 16)  coupled to the jaw assembly and configured to move the jaw assembly between the closed position and the open configuration; wherein the first jaw member and the second jaw member are biased away from each towards the open position (Fig. 17) and moved to the open position when the actuating mechanism moves the jaw assembly distally with respect to the shaft such that first jaw member and the second jaw member each diverge from the shaft axis when exiting the shaft (Fig. 17), wherein the first jaw member and the second jaw member are moved to the closed position when the actuating mechanism is moved to retract the jaw assembly proximally with respect to the shaft (Fig. 18);
the suture capturing mechanism comprises a first configuration of teeth included in the first jaw member and a second configuration of teeth included in the second jaw member (Figs. 17-19).
El-Mallawany et al. (US 5,304,203) discloses a forceps for laparoscopic surgery. Figure 3 of El-Mallawany’s drawings, which is reproduced and annotated below, shows a first jaw member 5 comprises a first upper row of teeth and a first lower row of teeth, the first upper row of teeth being axially staggered with respect to the first lower row of teeth, and wherein the second jaw member 4 comprises a second upper row of teeth and a second lower row of teeth, the second upper row of teeth being axially staggered with respect to the second lower row of teeth.

    PNG
    media_image1.png
    333
    555
    media_image1.png
    Greyscale

In alternative, a first jaw member 5 (see annotated figure below) comprises a first configuration of teeth and a second jaw member 4 comprises a second configuration of teeth (see annotated figure below). The first configuration of teeth is axially offset from the second configuration of teeth (see annotated figure below). However, the first configuration of teeth is not staggered of vertically offset with respect to the second configuration of teeth in the closed position. Furthermore, in the closed position, the teeth of the first configuration of teeth are not visible through a set of gaps between adjacent ones of the second configuration of teeth.
 
    PNG
    media_image2.png
    333
    555
    media_image2.png
    Greyscale

The art of record alone or in combination fail to disclose a suture passing device that includes the combination of the recited limitations in claims 1, 9 and 15. 
As to claim 1, the art of record alone or in combination fail to disclose the recited limitations of the suture capturing mechanism comprises a first configuration of teeth included in the first jaw member and a second configuration of teeth included in the second jaw member, the second configuration of teeth being axially staggered with respect to the first configuration of teeth, wherein, in the closed position, the first configuration of teeth are visible through a set of gaps between adjacent ones of the second configuration of teeth.
As to claim 9, the art of record alone or in combination fail to disclose the recited limitations of the suture capturing mechanism comprises a first configuration of teeth included in the first jaw member and a second configuration of teeth included in the second jaw member, wherein the first configuration of teeth is axially and vertically offset from the second configuration of teeth when the jaw assembly is in the closed position.
As to claim 15, the art of record alone or in combination fail to disclose the recited limitations of the a ribbon housed within the shaft and including a jaw assembly at a distal section, the jaw assembly comprising a first jaw member and a second jaw member, the first jaw member and the second jaw member being movable with respect to each other between a closed position and an open position, the jaw assembly comprising a suture capturing mechanism, the ribbon comprising a cutout proximal to the suture capturing mechanism.

Conclusion
This application is in condition for allowance except for the following formal matters: objection to claims 1, 9 and 15 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN V NGUYEN/Primary Examiner, Art Unit 3771